United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                 UNITED STATES COURT OF APPEALS
                          FIFTH CIRCUIT                       July 20, 2007

                                                         Charles R. Fulbruge III
                          No. 06-60865                           Clerk
                        Summary Calendar


                            YAN LIAN,

                                                         Petitioner,

                                versus

           ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                      Respondent.
_________________________________________________________________

              Petition for Review of an Order of the
                   Board of Immigration Appeals
                           (A77 322 415)
_________________________________________________________________

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Yan Lian, a native and citizen of China, petitions for review

of an order of the Board of Immigration Appeals (BIA) denying her

untimely motion to reopen removal proceedings.    Lian contends her

motion to reopen:   met the requirements set forth in 8 C.F.R.

§ 1003.2(c)(3)(ii); and, in the alternative, warranted equitable

tolling of the filing period.   Lian has failed to show that the BIA




*Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                  1
abused its discretion by denying her motion to reopen.   See Lara v.

Trominski, 216 F.3d 487, 496 (5th Cir. 2000).

                                                           DENIED




                                2